United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Hines, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-827
Issued: September 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 24, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ October 19, 2007 and January 9, 2008 decisions that denied
modification of a December 19, 2006 schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the schedule award issue.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained any permanent impairment related to her accepted injury.
FACTUAL HISTORY
On September 15, 2005 appellant, then a 47-year-old program support clerk, sustained
traumatic injury when she entered a bathroom stall and her eyes, mouth, face and tongue became
swollen due to an allergic reaction to dust or mold. She stopped work on that date and did not

return. On April 28, 2006 the Office accepted appellant’s claim for laryngeal spasm due to dust
exposure, resolved. Appellant received appropriate compensation benefits.
On October 2, 2006 appellant filed a claim for a schedule award. By letter dated
October 11, 2006, the Office requested that she provide a report from her physician addressing
any permanent impairment. It advised appellant that the physician needed to utilize the
American Medical Association, Guides to the Evaluation of Permanent Impairment, (5th ed.
2001) (hereinafter A.M.A., Guides) and provide an opinion regarding whether she sustained
permanent impairment, and if so, the percentage of impairment with an explanation of how the
calculation was derived.
The Office received a response from Dr. Lillian DeLeon, Board-certified in internal
medicine, who opined that appellant reached maximum medical improvement on May 11, 2005.
However, Dr. DeLeon noted only that appellant did not have any objective findings or subjective
complaints and was to avoid exposure to dust.
By letter dated October 30, 2006, the Office advised appellant that the information
submitted with her claim was insufficient to establish her entitlement to a schedule award.
Appellant was advised that additional medical evidence was needed.
In a December 14, 2006 report, an Office medical adviser noted appellant’s history of
injury and treatment. He determined that appellant currently had no symptoms resulting from
her allergic reaction and resultant laryngospasm. The Office medical adviser stated that no
pulmonary function tests were submitted and appellant was not currently taking medications.
Appellant returned to work and was advised to avoid areas of heavy dust. The Office medical
adviser noted that the A.M.A., Guides did not provide a permanent partial impairment rating for
the larynx alone but for the person as a whole. He noted that appellant had an asthma severity
rating score of zero pursuant to Table 5-10.1 The Office medical adviser also determined that
appellant had an air passage defect rating of a Class 1 according to Table 11-6.2 He also
indicated that appellant had a voice/speech impairment Class 1 of a 0 percent whole person
impairment according to Table 11-8.3 The Office medical adviser determined that appellant had
no ratable impairment related to her accepted condition. He indicated that appellant reached
maximum medical improvement on September 22, 2005.
In a December 19, 2006 decision, the Office denied appellant’s claim for a schedule
award.
On July 18, 2007 appellant requested reconsideration. She alleged that the effects from
her injury were permanent and she feared another allergic reaction. Appellant noted that she was
currently taking medications which included inhalers and inhalation capsules. Treatment notes
from Dr. DeLeon dated September 29, 2005 included findings that appellant was in no acute
distress. She also noted that the chest was “resonant to percussion normal breath sounds
1

A.M.A., Guides 104.

2

Id. at 260.

3

Id. at 265.

2

bilaterally” and there was “good excursion of the chest wall. There are no wheezes or rales.” A
June 29, 2007 pulmonary function study by Dr. DeLeon noted test results but did not address any
permanent impairment of a scheduled member of the body.
In a September 11, 2007 report, an Office medical adviser noted appellant’s history of
injury and treatment. He indicated that appellant did not have any symptoms resulting from the
allergic reaction and resultant laryngospasm and related that appellant was not currently taking
fexofenadine on a daily basis. The Office medical adviser reviewed the June 29, 2007
pulmonary function test and related that it revealed that appellant had “no dyspnea at rest or with
exercise.” He also noted that appellant “has been a smoker for 21 years so interpretation of the
data is difficult.” The Office medical adviser explained that the A.M.A., Guides did not provide
a permanent partial rating for the larynx alone but for the person as a whole. He provided an
asthma rating and referred to Table 5-9.4 The Office medical adviser determined that appellant
would warrant an asthma severity score of 0, or 0 percent impairment according to Table 5-10.5
He also provided an air passage defect rating utilizing Table 11-6.6 The Office medical adviser
determined that appellant would be entitled to an air passage deficit of Class 1, which would
equate to 0 percent impairment. The Office medical adviser also provided a rating under voice
and speech impairment and referred to Table 11-8.7 He concluded that appellant was not entitled
to impairment under Class 1. The Office medical adviser explained that he had utilized multiple
approaches to calculate impairment; however, she had no ratable impairment.
By decision dated October 19, 2007, the Office denied modification of the December 19,
2006 decision.
On November 27, 2007 appellant requested reconsideration. She noted that she was
currently taking fexofenandine daily and using an epipen. Appellant contended that she had
permanent effects from her injury and she did not understand how she could be found to have no
impairment when she lived daily with the stress of a future reaction. She acknowledged that she
was “an occasional smoker in the past” and that she did not currently smoke. In a November 8,
2007 attending physician’s report, Dr. DeLeon did not address whether appellant had any
permanent impairment under the A.M.A., Guides. In a December 4, 2007 report, Dr. Lisa
Polsby, a psychiatrist, noted the history of appellant’s September 15, 2005 work injury. She did
not evaluate appellant’s current condition or whether she had permanent impairment of the
larynx.
In a December 31, 2007 report, the Office medical adviser utilized the A.M.A., Guides
and noted appellant’s history of injury and treatment. He advised that the resubmitted PFT
testing now indicated that appellant had no dyspnea at rest, with or without exercise, while the
previously submitted copy noted no dyspnea. The Office medical adviser noted that there was
no explanation for the change from the original report. He indicated that even with this change,
4

Id.

5

Id.

6

Id. at 260.

7

Id. at 265.

3

other clinical notes from Dr. DeLeon indicated that appellant had a normal lung examination.
The Office medical adviser concluded that appellant was not entitled to a schedule award.
By decision dated January 9, 2008, the Office denied modification of its previous
decisions.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act8 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions,
and organs of the body.9 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice for all claimants under the law, good administrative practice requires the use of
uniform standards applicable to all claimants.10 The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.11
The larynx is a scheduled member of the body for which an award is payable for 160
weeks for a total impairment.12 Under the A.M.A., Guides, impairment to the larynx is
determined by impairment of a claimant’s ability to speak.13 For voice and/or speech
impairments, the classifications in Table 11-8 and Table 11-9 should be used. The impairment
ratings for speech and/or voice impairments are not evaluated separately. The degree of
impairment of speech and/or voice is equivalent to the greatest percentage of impairment
recorded in any one of the three sections (audibility, intelligibility, or functional efficiency) of
the classification chart (Table 11-8).14
ANALYSIS
The Office accepted appellant’s claim for laryngeal spasm due to dust exposure, resolved.
After appellant claimed a schedule award, the Office received an undated report from
Dr. DeLeon, a treating physician, who advised that appellant had reached maximum medical
improvement on May 11, 2005. However, Dr. DeLeon noted that appellant did not have any
objective findings or subjective complaints and should avoid exposure to dust. On December 14,
2006 an Office medical adviser determined that medical evidence did not establish any
8

5 U.S.C. §§ 8101-8193.

9

5 U.S.C. § 8107.

10

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

11

20 C.F.R. § 10.404.

12

20 C.F.R. § 10.304(b). See 5 U.S.C. § 8107(c)(22).

13

A.M.A., Guides, 264-71. See also Martin J. Epp, 38 ECAB 855, 858-59 (1987); K.O., Docket No. 06-984
issued November 3, 2006).
14

A.M.A., Guides 265.

4

permanent impairment.
Subsequently, Dr. DeLeon provided treatment notes dated
September 29, 2005 indicating that appellant was in no acute distress and that the chest was
resonant to percussion normal breath sounds bilaterally with good excursion of the chest wall
and no wheezes or rales. She also provided a June 29, 2007 pulmonary function study but
offered no opinion on permanent impairment.
On September 11, 2007 the Office medical adviser again reviewed the reports from
Dr. DeLeon. He noted that appellant did not have any current symptoms resulting from the
allergic reaction and resultant laryngospasm and noted that she was not currently taking
fexofenadine on a daily basis. The Office medical adviser indicated that appellant “has been a
smoker for 21 years so interpretation of the data is difficult.” Under Table 5-9, pertaining to
asthma ratings, appellant had an asthma severity score of 0, or no impairment for asthma
according to Table 5-10.15 The Office medical adviser then provided an air pass defect rating
utilizing Table 11-616 and determined that appellant fell into a Class 1 category, or 0 percent
impairment, as she had no dyspnea at rest or with exercise. He also referred to the category for
voice and speech impairment under Table 11-817 and concluded that she had no impairment
under Class 1. The Office medical adviser determined that based on multiple different
approaches for calculating impairment appellant had no ratable impairment.
Similarly, in a December 31, 2007 report, the Office medical adviser again found no
basis for impairment of the larynx under the A.M.A., Guides. He reviewed the new evidence
submitted by appellant as well as another copy of pulmonary function test results dated June 29,
2007, which was inconsistent with the previous submission as it indicated that appellant had
dyspnea. The Office medical adviser indicated that there was no explanation for this
discrepancy. In any event, he advised that clinical notes from Dr. DeLeon indicated that
appellant had a normal lung examination. The Board also notes that, even if the finding of
dyspnea on most recently submitted version of the June 29, 2007 is credible, no physician has
explained how this has resulted in ratable impairment to the larynx.18 There is no medical
evidence of record establishing that appellant has any ratable impairment of the larynx due to her
accepted claim.
As noted the Office evaluates schedule award claims pursuant to the standards set forth in
the A.M.A., Guides. Appellant has the burden of proof to submit medical evidence supporting
that she has permanent impairment of a scheduled member of the body.19 She has not
established entitlement to a schedule award.

15

A.M.A., Guides 104.

16

Id. at 260. The Board notes that the only condition accepted by the Office is a resolved laryngeal spasm. Even
if application of the asthma table, id., or the table for air passage defects revealed a ratable whole person
impairment, the medical adviser did not explain how this would result in impairment to appellant’s larynx.
17

A.M.A., Guides 265.

18

See supra note 13 (impairment to the larynx is determined by impairment of a claimant’s ability to speak).

19

See Annette M. Dent, 44 ECAB 403 (1993).

5

CONCLUSION
The Board finds that appellant has not established any permanent impairment warranting
a schedule award.20
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 9, 2008 and October 19, 2007 are affirmed.
Issued: September 10, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

20

On appeal, appellant submitted additional evidence. However, the Board may not consider new evidence on
appeal. See 20 C.F.R. § 501.2(c).

6

